Appeal Dismissed and Memorandum Opinion filed November 26, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00782-CV

   TSUNAMI RIG WASH, LLC D/B/A HINKLIN ENERGY SERVICES,
                         Appellant
                                          V.

                DUNAGIN TRANSPORT COMPANY, Appellee

                  On Appeal from County Court at Law No. 2
                          Midland County, Texas
                      Trial Court Cause No. CC21343

                          MEMORANDUM OPINION
      Appellant filed its notice of appeal on September 10, 2019. Our records show
that appellant has not paid the appellate filing fee, and no evidence that appellant is
excused by statute or the Texas Rules of Appellate Procedure from paying costs has
been filed. See Tex. Gov’t Code Ann. § 51.207; Tex. R. App. P. 5.

      On October 24, 2019, this court ordered appellant to pay the appellate filing
fee on or before November 4, 2019, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is dismissed. See Tex. R.
App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed
to comply with notice from clerk requiring response or other action within specified
time).

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                         2